Hon. L. A. Woods            QplnlonNo~ o-897
State.Superintendent
                   of       Re: Reconslderation'of~Opinion No.
Public-Instrnctlon          Q-1944, conceming~the granting of
Austin, Texas               salar a-idunder House Bill No. 933,
                                  6th Legislature._
                            Acts ZE'
bear Sir:
Dear
          We are in receipt of your letter of March 7, 1949, re-
questing that we reconsiderour Opinion No; O-1944, addressedto
the Honorable Olan R. Van Zandt, Chairman of the Joint Legisla-
tive Advisory Committee. In thatopinion we reuled that the
State-Superintendent-of Public Instruction and the Joint Legis-
lative Mvlsory Committee dld not have authority under the pro-
visions-ofHouse Bill No. 933, Acts 46th Legislature,to direct
applicantsfor rural aid under such Act, to omit receipts from
the State per capita apportionmentwhich they would receive for
pupils transferredinto the school district from a district in-
eligible to receive aid under Section 6 of the Act, in showing
the budgeted receipts of the receiving district-underSection
13.
          You suggest that Inequities and hardships to school
districtswill result under our constr.uction of the Act, and
state that: "1~1many Instances the number of pupils-transfer-
ring into State aid schools make it absolutely essential that
extra teachers be employed to take care of this influx."
          The questionsraised in your present request were con-
sidered in.our original opinion, and It was pointed out that
the Legislaturehad provided for adjusting such hardships or ln-
e.qultlesasmight arise. In that opinion; we stated:
           "If this constructionworks a hardship upon the school
      receiving such ineligible transfers,such result does not
      justify a disregard of the statute. The wisdom of the stat-
      ute is for the Legislature. Besldes,.otherprovisions of
      the kct may take care of such situation. We refer espec-
      ially to that provision contained in Section 4 'that where
      unusual or extraordinaryconditionscause an actual in-
      crease in enrollment,an'adjustmentas to the number of
      teachers may be made by the State Superintendenton approv-
      al of said Joint Legislative-AdvisoryCommitteenot to ex-
      ceed the teacher-pupilload provided herein."'
                                                   .
Hon. L. A. Woods, page 2   (O-897)


          Section 4 of House Bill No. 933, Acts 46th Legislature,
reads as follows8
          "Sec. 1;. (Teacher-Pup11Load.)--Stateaid under pro-
     visions of this&t shall byeallotted upon the basis of
     one (1) teacher for any number of scholasticsfrom twenty
     (20)~to thirty-five (35) and one (1) additional teacher
     for-each additionalthirty (30) scholastics;or fractional
     part thereof residing in the district. It Is expressly
     provlded that In the event pupils are transferred into the
     district the excess fractionalpart thereof shall not be
     less than two (2) scholastics. The basis for calculation
     shall be the net-scholastlc,enumeration  of white or col-
     ored r&e, as the case may be, including the transfers
     into the district and excludingthe transfers out of the
     district, provldeb such transfers are from the districts
     eligible to receive aid under Section 6 of this Act, for
     the current year; and there shall be deducted all schol-
     astics who have completedthe course of study in their
     home school, as authorizedby the county board of trustees,
     provided that where unusual or extraordinaryconditions
     cause an actual increase in enrollment,an adjustment as
     to the number of teachersmay be made by the State Super-
     intendent on approval of said Joint Legislative  Advisory
     Committee .not to exceed the teacher-pupilload provided
     herein. .& condition of unusual enrollmentmay be said to
     exist when and If the average daily attendance'ofa school
     reaches a point in excess of the net scholasticsremaining
     in the district after transfer. Under no conditions shall
     aid be granted for teachers in excess of the teacher-pupil
     load based on the average dally attendance,for a period
     of at least five (5) consecutivemonths; provided further
     that under no condition shall aid be granted any district
     In excess of the number of teachers actually contracted
     for and employed as authorizedherein, and shall also be
     ~uthorlsedto increase the teacher-pupilload from thirty
     (30; to forty (40) after the employmentof the fifteenth
     teacher on the.teacher-pupilload provided herein, and
     shall further be authorized,If deemed advisable,to place
     all schedules of payment for the last year of the biennium
     on the net scholasticsfor such school districts for the
     year preceding."
          The teacher-ouoilload is one teacher for anv number
of scholasticsfrom tw&%y (20) to thirty-five (351 and one (1)
additionalteacher for each,addltiotial thirty (3O),scholastics-
or fractionalpart thereof. The Act then directs-the method for
calculatingthe net scholasticswithin the district for determin-
ing the number of teachers which may be set up in the budgeted
expendituresof the district under Section 13. This is based
 Hon. L. k.     Woods,   page 3    (C-897)


   upon the scholastic         census, transfers in and out of a diStriCt
   and scholastics       who have completed their course of study in
   their borne school.         Under Section 5, the school district __    ..- Is not
   disqualLfied      from receiving      salary aid deternlnec. in this method
   ylle. i;8 t.3f >rerage daily attenI;mce Is less than sixty-five
   is>;,) per zent cf the scholastictens-us enrollment.
        ._
                 T’ke Se&ton then provides            that the State Superlntend-
   azt atti Joint Legisi.tlve         Gdvlsory &ommlttee may adjust the num-
   3er 0T Fe;-ohers Yhere onuspal or extraordinay                 conditions    caused
   se bw. zi _:&:,::l lncregs* f.Q cr Iher&, provided hcwever that
   the nu%b~ of.t~sachars shall :otOexceed the teacher-pupil                    load
   therern provlS?d.         ‘IA condition of unusual enrollment may be said
   to exist when and if -the average dal’iy attendance of a school
   reaches a point in excess of the net scholastics                  remaining In the
   Zistrict     after trwsrer.l~       Here WP find a specific         provision au-
   ,&
   .horising the State Superlntri;dent             L81dJoint Legislative       ddvis-
   ory Committee to tilc~ addltloaA              teachers when there is an ac-
   tual increase in enrolZ.ment a& the average dad.ly atteudance is’
   greater than the number of the net scholastics                  apportioned to the.
  -district     based upon the scholastic          censns and trantieer record,
   if such Increase is sufficient            to warrant additional        teachers
   and oreate an unusual or extraordinary               condition.     The disquali-
   flc&ilon that the number of teachers allowed under this proti-
. slon shall not exceed the teacher-pupil                 load refers to a calcu-
   laMon of teacher-pupil           load based upon average dally ‘attendance
   and not upon the census and transfer records.                   Any other con-
   struction would render the %nusual or extraordinary                    bonditionsU
   portion of the Section wlthout any significance                  or meaning what-
   soever, since the school dlstrlct             would already be entitled         to
   the full number of teachers calculated               upon the basis .ofthe
   census and transfer records wrthout any reference to unusual or
   extreordinary       conditions.     ’
                                                             /:
                 lie adhere to the conclusions           expressed In our origlnal
   Opinion Ro. O-1944, 31;d are of the opinion that the Inequities
    and hardships to which you refer should be adjusted in the man-
    ner provided by the Legislature            and in accordance with the pro-
    visions of Section h-of House Bill No. 933, Acts 46th Leglsla-
    Wire.          _                                .
    APEROVZD    MAR18, 1940                     Yours very truly
    Id..GeralG_G.      Mann                     ZTTORNEY     GRRERAL   OF TEXAS
    ATTWNEY GEI@El-&I,     OF TFXAS             By.fsJ-Cecil-C.-Cammack,.
    I?PPRQ~P:..QRINICON-COMITY                  Cecll‘C,     CammackI,Assistant
   4x2           4!Jds,- rn4~~~..
  CCC:RS:wb